DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 2/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the .  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: paragraph [0029] of the specification appears to be missing information, a typographical error, etc.; it is incomprehensible and needs to be replaced.  
Appropriate correction is required.

Claim Objections

Claims 1-15 are objected to because of the following informalities: "couple the probe pad to the gate of first transistor" should read "couple the probe pad to the gate of the first transistor".   Appropriate correction is required; claims 2-15 inherit this deficiency.

Claim Rejections - 35 USC § 112

Claims 5, 7, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 

	Regarding claim 5, "the probe is a first probe pad and including a second probe pad" is indefinite because it cannot be determined whether the second probe pad is a part of the probe pad or merely part of the testing system.  Because the examiner finds that both interpretations would be equally reasonable, substantive examination of this claim (and its dependent claims 14 & 15) is precluded at this time.

	Regarding claim 7, "the second transistor" is referenced as if it had been introduced previously.  However, there is no previous reference to a second transistor in any previous claim (or any other claim), so the reference is not merely a typographical error or other minor informality which could be reasonably resolved or interpreted by the examiner.  As such, substantive examination of this claim is precluded at this time.

Allowable Subject Matter

supra.

The following is a statement of reasons for the indication of allowable subject matter.  The closest references found based on the examiner's search are:
	United States Patent No. 6,864,702 to Teggatz et al., which discloses a system for oxide stress testing;
	United States Patent No. 5,068,599 to Niehaus, which discloses an IC having an enabling circuit for controlling primary and secondary subcircuits;
	United States Patent No. 5,648,920 to Duvvury et al., which discloses a method and apparatus for deriving total lateral diffusion in metal oxide semiconductor transistors; and
	United States Patent App. Pub. No. 2019/0101591 to Holtz et al., which discloses a current leakage and charge injection mitigating solid state switch.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A testing system comprising . . . a field effect transistor engager configured to couple the probe pad to the gate of first transistor and provide test instrument probe 
	in combination with all other limitations.

Claims 2-4, 6, and 8-13 would be allowed as being dependent on claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868          

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
6/19/2021